Order entered April 11, 2014




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-13-01587-CR

                         EDWARD DERELL HARMON, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. F13-54013-I

                                           ORDER
       The Court GRANTS appellant’s April 9, 2014 pro se request for an extension of time to

file his response to the Anders brief filed by counsel. We ORDER appellant to file his pro se

response by JUNE 9, 2014. If the response is not filed by that date, the appeal will be submitted

on the Anders brief alone.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Edward Derell

Harmon, TDCJ No. 1891908, Polunsky Unit, 3872 F.M. 350, Livingston, Texas 77351.


                                                     /s/   LANA MYERS
                                                           JUSTICE